PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/337,302
Filing Date: 28 Oct 2016
Appellant(s): Atalla et al.



__________________
Teresa J. Welch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated June 1, 2020 from which the appeal is taken have been modified as indicated in interview summary of an interview that was recently held with applicants.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 -3, 5-11,12, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Atalla (US Publication No. 2014/0220228 A1, provided with the IDS filed 3/6/2017) in view of Schneider et al (US Publication No. 2004/0102625 A1, provided with the PTO-892 filed 4/19/2019).
Appellant claims a method of treating and stabilizing a cellulosic material, comprising (a) contacting a cellulosic material with a treatment solution of an alkali in an alcohol/water co-solvent to yield a treated cellulosic material and dissolved  phytochemicals in a post-treatment solution, (b) treating the post-treatment solution with an acid to neutralize the alkali and precipitate the alkali as an alkali salt to yield a neutralized post-treatment solution, thereby reducing the pH of the post-treatment solution to a level such that the treated cellulosic material is not mercerized upon exposure to water, the neutralized post- treatment solution having the treated cellulosic material, the precipitated salt and dissolved phytochemicals.
The Atalla publication discloses a method of treating cellulosic or lignocellulosic material or biomass with an alkali in a co-solvent to yield a treated or pretreated material, wherein the method includes solubilizing at least a portion of the lignin as well as the phytochemicals in a lignocellulose-containing biomass (see paragraph no. [0071]). The Atalla publication discloses the co-solvent to be alcohol and water (see abstract), wherein the alcohol may be ethanol (see paragraph no. [0054]).  Paragraph no. [0078] discloses a procedure wherein the cellulosic material is subjected to a pretreatment step wherein, a treatment solution of alkali in a co-solvent system of water and a second solvent, such as an alcohol, e.g., ethanol or another water-miscible solvent, to deaggregate the cellulose. The procedure includes the reaction mixture being separated to yield the decrystallized cellulose and removal of the treatment solution.  The treated cellulose is washed with a washing co-solvent solution to remove the alkali. The washing co-solvent is suitably an alcohol/water mixture with final washing with water. The treated cellulose as described in the Atalla publication was hydrolyzed to form sugars. The sugars, which include glucose and cello-oligodextrins, are suitably fermented, and a cellulosic alcohol is recovered from the fermentation mix via distillation or other separator method, e.g., membrane separation. See Example 1 of the Atalla publication wherein corn stover is treated, which embraces the corn stover 
The instantly claimed method of treating and stabilizing a cellulosic material differs from the method disclosed in Atalla publication by claiming that the acid used is carbonic acid (see instant Claim 3).
However, the substitution of carbonic acid with other acids such as acetic acid and vice versa is known in the art as suggested by the Schneider et al publication. The Schneider et al publication discloses a process for preparing alkyl hydroxyalkyl cellulose ethers (see title) that involve a reaction of cellulose with an alkali metal hydroxide, preferably sodium hydroxide (see lines 2-4 of paragraph no. [0018]), which include the use of a neutralizing agent to remove alkali metal hydroxide whereby the neutralizing agent may be selected from a group include mineral acid, carbonic acid, nitric acid, hydrochloric acid, acetic acid or citric acid. The Schneider et al publication also disclose the option carbon dioxide being added to the washing liquor to neutralize the alkali metal hydroxide (see lines 12-16 of paragraph no. [0021). This teaching disclosed in the Schneider et al publication suggests that the substitution of the acetic acid in the Atalla publication with other acids that include carbonic acid to remove alkali metal hydroxide is known in the art..
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Atalla publication with the teaching of the Schneider et al publication to reject the instant claims since both references disclose treatment of cellulosic material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the acetic acid used in the treatment 

(2) Withdrawn Ground of Rejection
The rejection of Claims 13-16 is being updated as being in condition for allowance in view of further consideration during an interview with Applicants Attorney of record.  Claims 13-16 have been withdrawn from consideration in the instant Examiner’s Answer.

(3) Response to Argument
Appellant's arguments in the Appeal Brief filed March 29, 2021 have been fully considered but they are not persuasive. Appellant argues that the instantly claimed method is in contrast to the method disclosed in the Atalla publication by the instantly claimed method reducing the pH by using an acid. This argument is not persuasive since Example 1 in the first paragraph on page 9 disclose a first water wash being neutralized with acetic acid, resulting in precipitation of some solubilized material, wherein the corn stover was solubilized during the alkali/co-solvent treatment (see paragraph no. [0100] on pages 8 and 9 of the Attalla publication. This first water wash mentioned above appears to be referring back to the washing of the sample with water in paragraph no. [0094] on page 8, which would now comprises acetic acid which would assists in the neutralization of the sample comprising the corn stover. Appellant argues that acetic acid in the Atalla publication does not stabilize the nano-deaggregated cellulose and states in fact, the acetic acid does not even come in contact with any nano-deaggregated cellulose. This argument is not persuasive since the water washes indicated in the diagram disclosed on page 5 of Appellants’ argument can comprise acetic acid, as pointed out above in Example 1 at paragraph no. [0100] of the Attalla publication, which stabilizes the nano-deaggregated cellulose.  Example 2 of the Atalla publication discloses raw bagasse samples placed in centrifuge tubes, which were filled with a solution of molar sodium hydroxide in a co-solvent mixture of ethanol and water, 
Some of the teachings disclosed in the Attalla publication in regard to the diagram presented by Appellant have not been specified in the diagram since Example 1 in the Atalla publication does not show the presence of acetic acid being added to the first water wash as disclosed in on page 9, lines 1 and 2 of paragraph no. [0100].  The diagram of the Attalla publication (left side) indicates nano-deaggregated cellulose, co-solvent washes, and water washes being combined which produces a stabilized nano-deaggregated cellulose in the next step.  As indicated above, the text at page 9, lines 1 and 2 of paragraph no. [0100] suggests the presence of acetic acid with the first water wash.   
The process disclosed in Example 1 of the Attalla publication is similar to the instantly claimed method except for referencing the cellulosic material product as being a nanocellulose. Since the process disclosed in the Attalla publication involve treating the corn stover (e.g., cellulosic material) with a similar alkali in an alcohol/water cosolvent which yield a nano-deaggregated cellulose in the instantly claimed method, there appears to be no reason why the stover cellulosic material obtained in the Attalla publication is not also a nano-deaggregated cellulose material comprising dissolved phytochemicals in a solution.
The Declaration under 37 C.F.R. §1.132 by Rajai H. Attalla filed August 19, 2019 was carefully considered but does not overcome the rejection of record since Example 1 of the Attalla publication discloses corn stover being solubilize during an alkali/cosolvent treatment which is neutralized with acetic acid in a first water wash.
Dependent instant Claim 2 further discloses separation of the nano-deaggregated cellulose from the reaction medium including neutralized post-treatment solution and alkali salt and dependent instant Claims 5, 6, 7, and 28 further performed well-known procedures of recovering and recycling alkali, alkali salt, alcohol and phytochemicals, which is broadly covered in the separating step described in Appellants’ page 6 diagram of the Attalla publication wherein the separation of decanted 
Accordingly, the rejection of Claims 1 -3, 5-11,12, 27 and 28 under 35 U.S.C. 103 as being unpatentable over Atalla (US Publication No. 2014/0220228 A1) in view of Schneider et al (US Publication No. 2004/0102625 A1) should be sustained for the reasons of record.

 (4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Everett White/
Examiner 
Art Unit 1623

Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623    
                                                                                                                                                                                                    /ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.